Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-10 are pending.  
Priority
Instant application 16759401, filed 5/12/2020 claims priority as follows:

    PNG
    media_image1.png
    106
    387
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 6/01/2020 have been considered unless marked with a strikethrough.
Response to Restriction Election
In the response received 7/20/2021, Applicant elects group II, claim 10 with traverse.  Applicant argues that there is no search burden.  This is not persuasive at least because the instant case is a 371 application and the standard is special technical feature and inventive concept.  As discussed in the restriction of record and in the rejection below, the product claim does not make a contribution over the prior art and the special technical feature and or inventive concept is lacking for this group.  Further, Applicant failed to argue that the cited reference teaches the special technical feature.

With respect to MPEP 1850:
13.2 Circumstances in Which the Requirement of Unity of Invention Is to Be Considered Fulfilled
Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

In this case, the special technical feature/inventive concept of the product claim does not make a contribution over the art so the claims are not linked (see rejections below).
If Applicant amends claims 1-9 to depend from claim 10 and requires the same scope in the process claims then rejoinder will be considered when an allowable product claim is identified.  Currently, the claims of Group I do not require all the limitations of the product claims or have a similar scope.
The restriction is deemed proper and made FINAL.
Claims 1-9 are withdrawn as not reading on an elected Group.

Claim Rejection – 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-7767851 (“the ‘851 patent”).
The ‘851 patent teaches ferric citrate having specific BET values of for example 16.17 and 19.85 (column 11 for example).

    PNG
    media_image2.png
    361
    280
    media_image2.png
    Greyscale

The ‘851 patent fails to teach overlapping range of 50-140 for the BET value.
However, the ‘851 patent teaches: 
(51)    In one embodiment of the invention, the novel form of ferric citrate has a significantly higher rate of aqueous solubility under physiological conditions than commercially available forms of ferric citrate, and therefore the novel form is believed to provide a significant improvement in the orally effective use of ferric citrate at a reduced dosage.
.
It would have been prima facie obvious to one having ordinary skill in the art to optimize the BET surface area of the iron citrate in order to improve water solubility.  The ‘851 patent contains a statement giving motivation to obtain ferric citrate having a large BET value.  One skilled in the art would expect success because the art relates to ferric citrate.

  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20150025138 (“the ‘138 publication”).


    PNG
    media_image3.png
    94
    296
    media_image3.png
    Greyscale
.
The ‘138 publication teaches an overlapping range of BET value – 20 m^2/g or higher.
The ‘138 publication fails to teach an example having a 50 to 140 BET value. 
However, it would have been prima facie obvious to one having ordinary skill in the art to arrive at the claimed range of BET because the ‘138 publication teaches an overlapping range (20 and higher).  According to MPEP 2144.05:
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Further, there is motivation to optimize BET because BET values have an impact on solubility.  See for example FIG 3 and discussion relating to figure 3.  In addition, at least paragraph [0090] relates to the desire to have improved solubility as well.  
Still further, there is an additional motivation to have high surface area – to improve phosphorous adsorption:

    PNG
    media_image4.png
    162
    281
    media_image4.png
    Greyscale
.
Thus, it would have been prima facie obvious for one skilled in art would to optimize BET values in order to optimize solubility or phosphorous adsorption.  One skilled in the art would expect success because both the art and the instant claims relate to iron citrate products.

Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622